UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 08-6242



RANDY L. VALENTINE,

                Plaintiff - Appellant,

          v.


D. RICHARDSON, Officer; LIEUTENANT PRESSLY; R. GOINS, Officer;
OFFICER BENNET; OFFICER LABONTE; OFFICER CREASY; D. GARDO,
Officer; CORRECTIONAL OFFICER WILLIAMS; OFFICER YOUNGBLOOD;
JONATHAN TALLY, Officer; SERGEANT NATION; B. JONES, Officer;
OFFICER DOE; KRISTY MCCRAW, Officer; GREENVILLE COUNTY,

                Defendants - Appellees,

          and


NURSE GAY; LEGESSE TEBEJE, M.D.; NURSE JUDY; LAWRENCE CRANE,
Attorney; JOHN CALEB PEASE, M.D.; GREENVILLE HOSPITAL SYSTEM,

                Defendants.


Appeal from the United States District Court for the District of
South Carolina, at Florence.    Henry M. Herlong, Jr., District
Judge. (4:05-cv-00485-HMH)


Submitted:   June 26, 2008                    Decided:   July 1, 2008


Before KING and DUNCAN, Circuit Judges, and WILKINS, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.
Randy L. Valentine, Appellant Pro Se.  Russell W. Harter, Jr.,
CHAPMAN, HARTER & GROVES, PA, Greenville, South Carolina, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.




                              - 2 -
PER CURIAM:

          Randy L. Valentine appeals the district court’s order

accepting the recommendation of the magistrate judge and denying

relief on his 42 U.S.C. § 1983 (2000) complaint.   We have reviewed

the record and find no reversible error.    Accordingly, we affirm

for the reasons stated by the district court.         Valentine v.

Richardson, No. 4:05-cv-00485-HMH (D.S.C. Jan. 7, 2008).        We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                          AFFIRMED




                              - 3 -